DETAILED ACTION

Response to Amendment
Due to the amendment filed on 05/07/2021, the objections and rejections under 35 USC 112 (b) in the Office Action filed on 01/25/2021 have been overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 18, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by You et al (US 20070223218 A1, hereinafter You).
Re Claim 1:
You teaches a linear luminaire (described below and shown in at least Figs 2-3) comprising: 
a driver channel (base holder 2) defining a top side (side proximate to connector 6), a bottom side (side proximate to light tube 3), two lateral sides (sides perpendicular and between the top and bottom side, shown in Figs 2-3), and two open longitudinal ends opening into a hollow interior (ends proximate water-proof ring 23, shown in Fig 3), wherein the bottom side defines a first opening (either of the two holes 26) surrounded by a sealing ledge (surrounded by sealing receiving trenches 21, shown in Fig 3 and described in ¶ 0014); 

a light driver (transformer 3, shown in Fig 3 and described in at least ¶ 0016) electrically coupled to the light module (via holes 26 and 34 as described in ¶ 0018); and 
two end caps (bottom side cover 22) each coupled to the driver channel (2) to seal the two open longitudinal ends (via water-proof ring as described in ¶ 0016), wherein the hollow interior of the driver channel (2) is sealed by the coupling of the light module (via 7 and 8) and the two end caps (via 23).
Re Claim 2:
You further teaches wherein the driver channel (2) is monolithic (shown to be monolithic in Fig 3).
With regard to formed monolithically, the limitation is a Product-By-Process limitation and not patentable under MPEP § 2113 since the cited process would not produce a different product than disclosed in the prior art.
Re Claim 3:
You further teaches the driver channel (2).
With regard to formed by extrusion, the limitation is a Product-By-Process limitation and not patentable under MPEP § 2113 since the cited process would not produce a different product than disclosed in the prior art.

Re Claim 18:
You further teaches the linear luminaire of claim 1 (claim 1, above).
With regard to the method of making the linear luminaire of claim of claim 1, claim 18 cites:
A method of making the linear luminaire of claim 1, comprising: 
extruding a hollow body defining a top side, a bottom side, and two lateral sides, 
cutting the hollow body to a predetermined length to define a driver channel defining two open longitudinal ends opening into a hollow interior; 
removing a portion of the bottom side to define a first opening surrounded by a sealing ledge; 
positioning a light module adjacent the first opening and coupling the light module to the driver channel so that a seal is formed between the light module and the sealing ledge; 
coupling a light driver to the driver channel and electrically coupling the light driver to the light module; and 
coupling two end caps to the driver channel to seal the two open longitudinal ends.
However, since the method above depends on an apparatus structure claim (specifically claim 1), the method is a Product-By-Process limitation. Since You teaches the product (combined structure and functionality of claim 1), the method of claim 18 does not have patentable weight under MPEP § 2113.

Re Claim 20:
You further teaches a second opening (other of 26) surrounded by the sealing ledge (21) on the bottom side (side proximate to 3).
With regard to removing a second portion, since the method depends on an apparatus structure claim (specifically claim 1), the method is a Product-By-Process limitation. Since You teaches the product (combined structure and functionality of claim 18), the limitation does not have patentable weight under MPEP § 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 19 are rejected under 35 § U.S.C. 103 as being unpatentable over You in view of Pracht (DE 102010013649 A1; English machine translation provided to and referred to as Pracht).
Re Claim 4:
You further teaches wherein the driver channel (2) comprises mounting rails on an exterior surface (shaded portions shown in Fig 3 of You with the examiner’s annotations, below).
Figure 3 of You with the examiner's annotations

    PNG
    media_image1.png
    537
    629
    media_image1.png
    Greyscale

You does not teach: 
a mounting bracket, 
wherein the mounting bracket is coupled to the mounting rails via snap fit, and 
wherein the coupling of the mounting bracket to the driver channel does not comprise fasteners extending into the hollow interior.
Pracht teaches:
a mounting bracket (retainer clips 18, Fig 1),
 wherein a driver channel (housing 10) comprises mounting rails on an exterior surface (constriction 16 shown on an exterior surface),
wherein the mounting bracket (18) is coupled to the mounting rails (16), and 

With regard to the mounting bracket (18) is coupled to the mounting rails (16) via snap fit, Pracht at least suggests the limitation due the configuration shown in shown in Fig 1 wherein the bracket 18 is shown surrounding the mounting rails (16). Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Pracht as at least suggesting the mounting bracket (18) is coupled to the mounting rails (16) via snap fit.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear luminaire of You by including a mounting bracket as taught and at least suggested by Pracht for the added utility of mounting the linear luminaire to a surface.
Re Claim 5:
You further teaches wherein the mounting rails on the exterior surface extend along an entire length of the driver channel (shown in Fig 3 of You with the examiner’s annotations, above).
Re Claim 19:
You further teaches mounting rails on an exterior surface of the hollow body (shown in Fig 3 of You with the examiner’s annotations, above).
extruding the body further comprises, since the method limitation depends on an apparatus structure claim (specifically claim 1), the method limitation is a Product-By-Process limitation. Since You teaches the product (combined structure and functionality of claim 18), the limitation does not have patentable weight under MPEP § 2113.
You does not teach coupling a mounting bracket to the mounting rails without using fasteners extending into the hollow interior.
Pracht teaches coupling a mounting bracket to mounting rails (coupling retaining clips 18 to constrictions 16 as shown in Fig 1, described in ¶ 0030) without using fasteners extending into the hollow interior (neither shown nor described throughout the disclosure).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear luminaire of You by coupling a mounting bracket as taught by Pracht for the added utility of mounting the linear luminaire to a surface.

Allowable Subject Matter
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 6:
The closest prior art of record, You, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the fasteners extending through… channels defined by the mounting rails on the exterior surface as set forth in the claim.
Re Claim 7:
The claim contains allowable subject matter due to its dependence on intervening claim 6.
Re Claim 8:
The closest prior art of record, You, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the mounting rails as set forth in the claim.
Re Claim 9:
The closest prior art of record, You, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the heat sink as set forth in the claim.
Re Claims 10-15:
The claims contain allowable subject matter due to their dependence on intervening claim 9.

Claims 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 16:
The closest prior art of record, You, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the accessory module as set forth in the claim. The reason for allowance is consistent with the indicated allowable subject matter of original claim 16 (filed on 06/08/2020).


Re Claim 17:
The claim contains allowable subject matter due to its dependence on intervening claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive. 
With regard to claim 1, Applicant argues that You does not teach wherein the hollow interior of the driver channel is sealed by the coupling of the light module and the two end caps. Applicant attempts to support this position by pointing to excerpts from the applicant’s disclosure which describes that the light source module (3) and base holder (2) are separate and enclosed structures. Further, Applicant contends that uncoupling the light tube 3 from the base holder 2 does not unseal the hollow interior. The examiner respectfully disagrees and provides further explanation below.
The claim requires and You discloses:
two end caps (bottom side cover 22) each coupled to the driver channel (2) to seal the two open longitudinal ends (via water-proof ring as described in ¶ 0016), wherein the hollow interior of the driver channel (2) is sealed by the coupling of the light module (via 7 and 8) and the two end caps (via 23).
It is clear from the claim language that two end caps each must couple to seal two open longitudinal ends. You discloses this limitation by the configuration shown in Fig 3 and description in ¶ 0016 of (base) holder 2 and bottom side cover 22 are engaged by a highly elastic water-proof ring 23… water-proof ring 23 is tightly squeezed to achieve the water-proof object. Therefore limitation with regard to the two end caps is anticipated.
It is clear from the claim language that hollow interior of the driver channel is sealed by the coupling of the light module and the end caps. The seal provided by the coupling of the endcaps is described above. The sealing of the driver channel and the light source module is provided by ring 7 and water proof ring 8 as shown in Figs 5-6 and described in ¶ 0018 (because) glue 8 and ring 7 are both made of silicon resin, the two become monolithic when solidified. In addition, the monolithic structure is soft to tightly fill the holes... This is important to provide water-proof protection. The examiner has also provided Fig 6 of You below with the examiner annotations.

    PNG
    media_image2.png
    652
    793
    media_image2.png
    Greyscale

It is clear from the Fig 6 of You, above, that the drive assembly (2) and light source module (3) are coupled as well as sealed in the sealing area. Therefore the limitation with regard to the drive assembly and light source module is anticipated.  
Further, it is evident that uncoupling the drive assembly (2) from the light source module (3) would require removal of ring 7 and glue 8. Such a removal would leave holes 26 and 34 to be unsealed. Further, uncoupling the drive assembly (2) from the light source module (3) would also require removal of the two end caps (22) due to the configuration shown in Fig 2. Such a removal would expose the two ends lateral sides and hollow interior.
.

Conclusion
For purposes of clarity, the examiner notes that Applicant discloses in Fig 4B and ¶ 0026 that screws 78 extend through holes 84 in a portion of a lateral side of the driver channel 12 and into receiving holes 83 of the light module 14. Bolding is added for emphasis. The cited limitation appears to be neither claimed by Applicant nor disclosed by You.
Applicant is invited to contact the examiner for an interview prior to filing of future amendments.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875